           Case 1:18-cv-11400-RA Document 69 Filed 07/14/20 Page 1 of 1



                                                                           USDC-SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC#:
                                                                           DATE FILED: 7-14-20
 SHACORY ANTONIO ANDUJAR, individually and
 on behalf of others similarly situated,

                                      Plaintiff,
                                                                         No. 18-CV-11400 (RA)
                                 v.
                                                                                  ORDER
 BAKERS PIZZA HK LLC doing business as
 BAKERS PIZZA + ESPRESSO, BAKER’S PIZZA
 INC. doing business as BAKERS PIZZA, JORDAN
 BAKER, AND JEREMY BAKER,

                                      Defendants.


RONNIE ABRAMS, United States District Judge:

        According to the docket, a mediation conference was scheduled for June 24, 2020. The

Court’s May 5, 2020 Order instructed the parties to submit a joint status update within one week

after any mediation is held. See Dkt. 63. To date, however, the parties have not submitted a joint

letter. No later than July 21, 2020, the parties shall jointly file a letter updating the Court as to the

status of this case, including the status of the mediation.

SO ORDERED.

Date: July 14, 2020
      New York, New York
                                                              _______________________________
                                                              RONNIE ABRAMS
                                                              United States District Judge
